DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  it’s unclear whether “the semiconductor laser element” refers to the first semiconductor laser element or the second semiconductor laser element or both in the parent claim 1. For purposes of examination, the Examiner interprets “the semiconductor laser element” to refer to both the first and second semiconductor laser element.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over YANO et al. (US PG Pub 2013/0088159 A1) (11/05/20 IDS).
Regarding claim 1, YANO discloses a light emitting device (11, FIG. 1, [0032]) comprising: 
a base (16, FIG. 1, [0051]) comprising a first wiring (14b/15a, FIG. 1, [0033]-[0034]), a second wiring (14c/15b, FIG. 1, [0033] and [0041]), and a third wiring (14d or 14a, FIG. 1, [0033] and [0041]); 
a first emitting element (13c, FIG. 1, where 13 is a LED, [0035]) electrically connected to the first wiring and the second wiring, at an upper surface side of the base (13c is electrically connected to 14b/15a on an upper surface of 16, FIG. 1); 
a second light emitting element (13e, FIG. 1, where 13e is a LED, [0042]) electrically connected to the second wiring and the third wiring, at the upper surface side of the base (13e is electrically connected to 14c/15b on the upper surface of 16, FIG. 1); and 
a base cap (17, FIG. 1, [0052]) fixed to the base such that the first semiconductor laser element and the second semiconductor laser element are enclosed in a space defined by the base and the base cap; 
wherein the first semiconductor laser element and the second semiconductor laser element are connected in series ([0033]); and 
wherein a portion of the first wiring, a portion of the second wiring, and a portion of the third wiring are exposed at the upper surface of the base at locations outside of the space defined by the base and the base cap (a portion of 14b/15a, a portion of 14c/15b, and a portion of 14d or 14a are exposed at the upper surface of 16 outside of 17, FIG. 1).
YANO does not disclose the first and second light emitting element being a semiconductor laser element.
However, the Examiner notes that LED and semiconductor laser are known alternative light source for respectively emitting incoherent and coherent light.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the LEDs of YANO with semiconductor lasers in order to obtain coherent output since such modification only involves routine skill in the art.
Regarding claim 6, YANO discloses the first wiring comprises two wiring parts (14b/15a, FIG. 1).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over YANO et al. in view of Yoshida et al. (US Patent 7,164,148 B2).
Regarding claims 2 and 7, YANO has disclosed the light emitting device outlined in the rejection to claim 1 above except each of the first semiconductor laser element and the second semiconductor laser element comprises a nitride semiconductor and configured to emit light that has a peak wavelength in a range of 320 nm to 530 nm, and the space defined by the base and the base cap is a hermetically sealed space.
Yoshida discloses a semiconductor laser element comprises a nitride semiconductor and configured to emit light that has a peak wavelength in a range of 320 nm to 530 nm (see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second semiconductor laser element with nitride semiconductor material for emitting peak wavelength in a range of 320 nm to 530 nm in order to obtain desired output wavelengths for a particular laser application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Yoshida further discloses a light emitting device that is hermetically sealed (see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting device of YANO with the first and second semiconductor laser being hermetically sealed as taught by Yoshida in order to better protect the first and second semiconductor laser elements with external contaminants.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over YANO et al. in view of Horn et al. (US Patent 9,831,632 B2).
Regarding claim 3, YANO has disclosed the light emitting device outlined in the rejection to claim 1 above except a sub-mount disposed between the second semiconductor laser element and the second wiring, wherein the second wiring and the sub-mount are connected by a wire. Horn discloses a sub-mount (200, FIG. 7, col. 5 lines 48-50) disposed between the second semiconductor laser element (100, FIG. 7, col. 2 lines 48-50) and the second wiring (1310, FIG. 7, col. 10 lines 58-61), wherein the second wiring and the sub-mount are connected by a wire (351, FIG. 7, col. 11 lines 58-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting device of YANO with the sub-mount and the wire connected the second wiring and the sub-mount as taught by Horn in order to obtain a stable electrical connection between the second semiconductor laser element and the second wiring.
Regarding claim 4, YANO discloses the sub-mount and the second wiring are connected by a plurality of wires (351 comprises multiple wires, FIG. 7).

Claims 5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over YANO et al. in view of JP2015-228401 (herein JP’401, 11/05/20 IDS).
Regarding claim 5, YANO has disclosed the light emitting device outlined in the rejection to claim 1 above except the first semiconductor laser element is disposed on the upper surface side of the base via a first sub-mount, the second semiconductor laser element is disposed on the upper surface side of the base via a second sub-mount, and the first sub-mount and the second sub-mount are bonded to the base by metal nanoparticles or metal sub-micron particles. JP’401 discloses the first semiconductor laser element is disposed on the upper surface side of the base via a first sub-mount (3 on the left-hand side, FIG. 1D, [0025]), the second semiconductor laser element is disposed on the upper surface side of the base via a second sub-mount (3 on the right-hand side, FIG. 1D, [0025]), and the first sub-mount and the second sub-mount are bonded to the base by metal nanoparticles or metal sub-micron particles (via 2A, FIG. 1D, where 2A is a metal adhesive and has a thickness in a range of 2 µm to 10 µm, [0028]-[0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting device of YANO with the first sub-mount and the second sub-mount bonded to the base by sub-micron particles as taught by JP’401 in order to obtain good heat dissipation for the first and second semiconductor laser element.
Regarding claim 8, YANO has disclosed the light emitting device outlined in the rejection to claim 1 above except a light reflecting member configured to reflect light emitted from a corresponding semiconductor laser element upward. JP’401 discloses a light reflecting member (5, FIG. 1D, [0032]) configured to reflect light emitted from a corresponding semiconductor laser element upward. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting device of YANO with the light reflecting member as taught by JP’401 in order to more effectively redirect light beams from the first and second semiconductor laser element to emit vertically.
Regarding claim 9, YANO has disclosed the light emitting device outlined in the rejection to claim 1 above except the base cap comprises a support, a light-transmissive part held by a lower surface of the support, and an adhesive member bonding the support and the light-transmissive part. JP’401 discloses the base cap comprises a support (8, FIG. 1D, [0040]), a light-transmissive part (7, FIG. 1D, [0041]) held by a lower surface of the support, and an adhesive member (it’s implicitly taught by FIG. 1D) bonding the support and the light-transmissive part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base cap of YANO with the support, the light-transmissive part, and the adhesive as taught by JP’401 in order to protect the laser components, modify the laser output to obtain desired optical characteristics (i.e. wavelength conversion, light diffusion, focusing, etc.), and secure the light transmissive part to the support.
Regarding claim 10, the combination has disclosed the light emitting device outlined in the rejection to claim 9 above except the light-transmissive part has a thickness in a range of 0.1 mm to 2 mm. However, modifying a thickness of an optical element is considered obvious and involves only routine skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the light-transmissive part of the combination with a thickness in a range of 0.1 mm to 2 mm in order to obtain laser output with desired optical characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claim 11, the combination has disclosed the light emitting device outlined in the rejection to claim 9 above except the base comprises a frame surrounding the first semiconductor laser and the second semiconductor laser in a top view, and wherein the support of the base cap is connected to the frame of the base. JP’401 discloses the base comprises a frame (a frame between 1-2 and 8 as shown in FIG. 1A) surrounding the first semiconductor laser and the second semiconductor laser in a top view, and wherein the support of the base cap is connected to the frame of the base (8 is connected to the frame as shown in FIG. 1A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting device of the combination with the frame connecting to the support of the base cap as taught by JP’401 in order to obtain good heat dissipation.
Regarding claim 13, the combination has disclosed the light emitting device outlined in the rejection to claim 11 above except the frame is made of a material that contains Fe. However, Fe is a known metal with good heat dissipation property and selecting Fe as the material for the frame is considered routine skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame with a Fe material in order to obtain desired heat dissipation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828